DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 June 2022.
3.	Applicant's election with traverse of species 8 (Fig. 37), claims 1-16, in the reply filed on 27 June 2022 is acknowledged. The traversal is more on the ground(s) that applicant stated that the first Response to Restriction/Election requirement filed on 28 February 2022 was clear.  This is not found persuasive because first Response to Restriction/Election requirement filed on 28 February 2022 did not clearly and explicitly state that species 8 (Fig. 37) was being elected and that claims 1-16 read on the elected species 8 (Fig. 37). The language used by applicant in first Response to Restriction/Election requirement filed on 28 February 2022, namely, “Figure 37 belongs to specie 8 while figures 29 and 33 do not belong to any of the species. The applicant elect claims 1-16 and withdraw method claim 17.” is unclear. Thus, just saying that “applicant elects claims 1-16” without clearly and explicitly stating also that species 8 (Fig. 37) is being elected is unclear and thus the reason for the Notice of Non-Responsive mailed 29 March 2022.
As to applicant’s statement that there are 18 different species which is an unreasonable number of species would be unpersuasive as it would be an undue burden searching all 18 different species/embodiments (50 drawing sheets). Further, applicant has not stated that the species are not patentably distinct from each other.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 555 in Fig. 37 is not mentioned in the specification discussing Fig. 37.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
	Paragraph [00214], line 2, please correct “figures 2-3 and 32”.
	Please verify/clarify “third interfacing elements such as set of rolling rods 530” (paragraph [00338], lines 1-2) with “Figure 37 illustrates a pool cleaning robot 20 that include a third interfacing element such as anchors 510 and 511.” (paragraph [00333], lines 1-2)(emphases added). Are both the rolling rods 530 and anchors 510, 511 both “third interfacing elements? Clarification is respectfully requested to avoid any confusion.
Appropriate correction is required.

Claim Objections
6.	Claims 4, 5 and 16 are objected to because of the following informalities:
	Claim 4, line 1, after “wherein”, it appears – the – should be inserted to avoid any apparent double inclusion of elements.
	Claim 4, line 2, the recitation that the “at least one second interfacing element extends from a central area of the bottom of the pool” is unclear/inaccurate.
	Claim 5, line 1, after “wherein”, it appears – the – should be inserted to avoid any apparent double inclusion of elements.
	Claim 16, line 3, “the first distance” and “the second distance” lack proper antecedent basis.
Appropriate correction is required.

    Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-5, 7-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2013/0030659 (hereinafter Porat et al.).
As for claim 1, Porat et al. discloses in Figs 9-11 (also reference Figs. 1 and 2), for example,  a pool cleaning robot 10 for cleaning a pool (paragraphs [0002] and [0015]), comprising: a filtering unit 14 for filtering fluid (Fig. 9; paragraphs [0003] and [0048]); a housing 12 that at least partially surrounds the filtering unit 14; an impeller (pump; paragraph [0003]) configured to induce fluid to pass through the filtering unit when rotated at a first direction; a pump motor for rotating the impeller (paragraph [0003]); a drive system (powered by a drive motor; paragraph [0003]); first interfacing elements defined by rollers 16, 16 (Fig. 9) that are configured to interface with the pool during at least a part of a cleaning process of the pool; and at least one second interfacing element 80 (wheel(s)) that extends outside a bottom of the housing 12 without reaching a virtual plane defined by bottoms of at least two of the first interfacing elements 16, 16 (Fig. 9; “Referring to Fig. 9, it will be understood that the wheels 80 can extend the same distance or less than the distance from the baseplate 20 as rollers 16…”; paragraph [0059]).
As for claim 2, wherein the at least one second interfacing element 80 is multiple second interfacing elements 80, 80 (Fig. 9; paragraph [0059]).
As for claim 3 reciting wherein during a part of a pool exit process the second interfacing elements contact an edge of the pool, such recitation is drawn to a method step not germane to patentability in apparatus claims. In any case, the second interfacing elements 80 (wheels) are still capable of contacting an edge of the pool.
As well as claim 4 is understood, wherein at least one second interfacing element 80 extends from a central area of the bottom of the pool (Fig. 9).	
As for claim 5, wherein at least one second interfacing element 80 is positioned between the first interfacing elements 16, 16 (Fig. 9)	
As for claim 7, wherein the second interfacing elements are deemed rotatable (longer) rollers or rods 84, 84 (reference Fig. 11; paragraphs [0061]and [0062]).	
As for claim 8, wherein the second interfacing elements are rotatable wheels 80 (Fig. 9; paragraph [0059]).
As for claim 9, the second interfacing elements are broadly deemed a “sequence” (slightly spaced) of rotatable elements 80, 80 (Fig. 9; paragraph [0059]; but also reference embodiment/variant Fig. 10 showing a sequence (set) of rotatable elements 82, 82 (paragraph [0060]).
As for claim 10, wherein the second interfacing elements 80 are deemed static (at least fixed in position).
As for claim 11, wherein a radius of each second interfacing element 80 of the second interfacing elements 80, 80 is smaller than a radius of each first interfacing element 16 of the first interfacing elements 16, 16 (Fig. 9).
As for claim 12, wherein adjacent second interfacing elements 82, 82 contact each other (reference embodiment/variant Fig. 10 showing adjacent wheels 82, 82 contacting each other; paragraph [0060]).
As for claim 13, wherein a distance between adjacent second interfacing elements 82, 82 is deemed a fraction of a radius of each one 82 of the adjacent second interfacing elements 82, 82 (reference embodiment/variant Fig. 10 showing adjacent wheels 82, 82 contacting each other; paragraph [0060]).
As for claim 14, wherein the second interfacing elements 80, 80 are spaced apart from each other (Fig. 9).
As well as claim 16 is understood, wherein the first interfacing element comprises a rear roller or wheel 16 and a front roller or wheel 16, and wherein a distance between the rear wheel 16 and the front wheel 16 is not smaller than twice a difference between the first distance and the second distance (Fig. 9).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. 
	As for claim 6 reciting wherein the second interfacing elements are rotatable tubes, Porat et al. discloses another embodiment/variant having two longer/larger rollers 84, 84 (reference Fig. 11; paragraphs [0061] and [0062]) and it would be well within the level of ordinary skill to provide for these rollers to be tubes or in a tube form (if not already) for reducing overall weight or to save material.
	As for claim 15, reference embodiment/variant Fig. 16 showing second interfacing elements 114, 114 that can be extended or retracted (“A person of ordinary skill in the art will appreciate that the distance that the extension members 114 can be extended is unlimited as between the fully recessed and fully extended states.”; paragraph [0077]) and thus wherein (a) a first distance between the bottom of the housing and a bottom of a first interfacing element 106, is (or can be) smaller than (b) a second distance between the bottom of the housing and a bottom of a second interfacing element 114.
	
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Horvath et al., Correa, Renaud, Moini, Erlich et al., and Erlich are pertinent to various pool cleaner robot arrangements.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723